 Case 3:20-cv-02505-K-BH Document 26 Filed 12/11/20           Page 1 of 2 PageID 210



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

LENNIE P. EARBIN,                           )
    ID # 01960332,                          )
          Plaintiff,                        )
                                            )
vs.                                         )   No. 3:20-CV-2505-K-BH
                                            )
SHANNON MICHELLE BAKER                      )
MILLER, et al.,                             )
           Defendants.                      )

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE AND
              DENYING MOTION FOR LEAVE TO AMEND

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the initial Findings and Conclusions of the Magistrate

Judge, filed October 5, 2020 (doc. 7), and the Supplemental Findings and Conclusions,

filed October 23, 2020 (doc. 15), are correct, and together they are accepted as the

Findings and Conclusions of the Court.          Plaintiff’s Motion to Object, filed on

November 30, 2020 (doc. 24), which the Court construes as Objections to the

Findings, Conclusions, and Recommendation and the Supplemental Findings,

Conclusions, and Recommendation of the United States Magistrate Judge, are hereby

OVERRULED, they are FRIVOLOUS.              Plaintiff’s Motion for a Jury Trial, filed on

November 30, 2020 (doc. 25, is likewise, DENIED.
 Case 3:20-cv-02505-K-BH Document 26 Filed 12/11/20             Page 2 of 2 PageID 211



       In addition, the plaintiff’s Motion to Leave Court to Amend Complaint with

Supporting Documents, received on November 25, 2020 (doc. 21), is denied as futile

because the plaintiff’s proposed amended complaint fails for the same reasons that his

prior complaints, as set out in the Findings and Conclusions. His proposed new tort,

fraud, conspiracy and malicious prosecution claims arise from his 2012 prosecution

and are still time-barred; seek relief against defendants who are either immune, not a

state actor, or a non-jural entity; or fail to state a claim or seek relief not available in

this civil rights action.

       For the reasons stated in the Findings, Conclusions, and Recommendation and

the Supplemental Findings, Conclusions, and Recommendation of the United States

Magistrate Judge, this action will be DISMISSED with prejudice under 28 U.S.C. §§

1915(e)(2)(B)(i) and 1915A(b) as frivolous and for failure to state a claim by separate

judgment.

       If the plaintiff files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis and a properly signed certificate of

inmate trust account.

       SO ORDERED.

       Signed December 11th, 2020.




                                          ED KINKEADE
                                          UNITED STATES DISTRICT JUDGE
